HARALSON, J.
In Coltart v. Allen, 40 Ala. 155—the statute having reference to the authority of the probate court to grant letters of administration on the estate of decedents being the same then as now — it was held that the grant of letters of administration by the probate court of Jackson county on the estate of a decedent, who resided in Madison county at the time of his death, was not void, but merely voidable, and that the grant could be set aside only by a direct proceeding for the purpose. The principle as there stated is : “that the constitution gives to the probate courts a general jurisdiction to grant administration. The statute distributes the cases arising under the grant among the different courts of the State according to locality; and the court having jurisdiction over a certain class of cases, its error in adjudging some particular case belonging to that class, which properly pertains to the same court in another locality, does not make the judgment void, but simply voidable by a direct proceeding for that purpose.” To the same effect is the case of Barclift v. Treece, 77 Ala. 528. The doctrine laid down in Coltart v. Allen, 40 Ala. 155, has been followed and enforced in many subsequent decisions of this court, and it may be regarded as settled, that when the court of probate makes an appointment of an administrator of the estate of a deceased person, it will be presumed that it previously ascertained the existence of the jurisdictional facts, without which the power of appointment could not be legally exercised ; and its validity will not be permitted to be collaterally assailed, or questioned otherwise than . in a direct proceeding for the purpose ; and even when so assailed successfully, such an appointment would not be void but merely voidable.—May v. Marks, 74 Ala. 253; Bean v. Chapman, 73 Ala. 144; Landford v. Dunklin, 71 Ala. 603; Exparte Hardy, 68 Ala. 333-4; Burke v. Mutch, 66 Ala. 569.
2. The petition of Espalla to be appointed administrator, recites the fact that Mrs. Rupert was an inhabitant of the county of Mobile, at the time of her death ; *596and the order of the court making the appointment also recites, that in his application for letters of administration, said Espalla represented that decedent when she died was an inhabitant of the county of Mobile, and left property in the State of the supposed value of $2,000. We must presume, therefore, that the jurisdictional fact, that Mrs. Rupert was an inhabitant of the county of Mobile, at the time of her death, as well as all other questions relating to the proper apnointment of her administrator, were judicially ascertained, as preliminary to the granting of the letters of administration on her estate. This appointment until revoked was conclusive evidence of the administrator’s authority to act, which authority extended to all the property of the deceased in the State; and the appointment excluded the jurisdiction of every other probate court to grant letters of administration on said estate.—Barclift v. Treece, 77 Ala. 528, supra. The filing of the petition by appellants to quash said executions on the grounds set up, must be held as a collateral attack on the validity of the appointment of said administrator by the probate court of Mobile, and can not be sanctioned.
3. Again, it appears from said petition, that said administrator accepted his appointment as such by said probate court, and acting under the grant, obtained possession of the assets and converted them. Neither the administrator nor his sureties, after this, can be heard to question the validity of the grant. That the bond of the administrator, as general administrator, was signed several years before the grant of administration, can make no difference, since the obligors signed in reference to the administrations of all estates that might be committed to the hands of the administrator by the order of the probate court of Mobile county.—Plowman v. Henderson, 59 Ala. 559; Burnett v. Nesmith, 62 Ala. 261; Person v. Thornton, 86 Ala. 310.
Prom what has been said, the other questions raised and discussed, if of any merit, necessarily disappear.
We find no error in the ruling of the court below, and its judgment is affirmed.